J-S26043-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CHRISTOPHER ANTHONY TAYLOR               :
                                          :
                   Appellant              :   No. 1576 MDA 2020

          Appeal from the PCRA Order Entered December 9, 2020
  In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0003093-2012


BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:              FILED: NOVEMBER 22, 2021

      Christopher Anthony Taylor (“Taylor”) appeals from the Order denying

his first Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      In its Opinion, the PCRA court summarized the factual history as follows:

             The [v]ictim, K.M. [(the “victim”)], took the stand and
      testified that, while in eighth grade, she became a member of the
      Dillsburg Citizen’s Hose Company #1 in March of 2010. Victim
      met [Taylor, a 24-year-old adult male,] through the fire company.
      [Taylor] obtained the [v]ictim’s phone number and the two began
      talking and texting regularly. [Taylor] began by asking the
      [v]ictim demographic questions and queried her about her interest
      in the fire department. [Taylor] was informed that the [v]ictim
      was 14[ years old]. Nonetheless, [Taylor] asked her about her
      sexual experiences and whether she would like to hang out.
      [Taylor] asked the [v]ictim if she was willing to participate in
      sexual activity with him and she agreed. The [v]ictim testified
      that they began engaging in sexual acts around June of 2010 in
      [Taylor]’s home.       [The victim] testified that[,] during one
      incident[, Taylor] was nude on his bed and told her that she could
      try something if she wanted to. [The victim] then performed oral
J-S26043-21


     sex on [Taylor]. After this [incident], [the victim] and [Taylor]
     began having sex daily. [She] testified that, during the course of
     their sexual relationship, [Taylor] wore a condom approximately
     ten times before dispensing with them. [The victim] testified that
     [Taylor]’s penis has a blemish on the left side. She also testified
     that [Taylor] is uncircumcised.

           After discontinuing the usage of condoms, [Taylor] resorted
     to the [“]pullout method[”]. This led to a pregnancy scare that
     passed[,] following the victim’s resumption of [her] period[.]
     Additionally, there were three at-home pregnancy tests procured
     by [Taylor], which returned negative results.

            The victim testified that their sexual relationship lasted
     about a year-and-a-half. [She] told one friend, N.W., about her
     sexual liaisons with [Taylor].     N.W. later testified about a
     conversation that she believed occurred around Christmas time of
     the girls’ ninth grade years. N.W. testified that [the victim]
     related to [N.W.] that [the victim] was having a sexual
     relationship with [Taylor]. The [two] later discussed [the victim]
     observing other women’s vehicles parked at [Taylor’s] home.

            [In September 2011,] Heidi Tucker [(“Tucker”)], an
     extended relative of [victim]’s, observed [the victim] sneaking out
     of the antique shop that was under [Taylor]’s apartment [(the
     “September Incident”)]. [] Tucker contacted [the victim]’s twin
     sister[,] who informed [] Tucker that it was [the victim] who had
     been sneaking out. [S.M.], [the victim]’s mother [(“Mother”)],
     testified that she had suspicions about [the victim]’s relationship
     with [Taylor,] because [the victim] had ceased being truthful. In
     May of 2011, [Taylor] contacted [Mother] to collect her daughter
     from his residence…. [Mother observed] that [Taylor and the
     victim] were always texting…. [Mother] did not report anything
     in an attempt to shield her daughter from being involved in the
     criminal justice process that eventually transpired. [Mother]
     testified that the activity seemed to abate; however, when it
     started up again, [Mother] contacted the authorities.

            Sergeant John Schreiner[] of the Carroll Township Police,
     testified that cell phone records[, from the victim’s three phones,]
     were obtained. The CD of records obtained from AT&T contained
     4,000 pages of records. These records revealed more than 50
     phone calls between [Taylor] and the [v]ictim…. [T]he phone


                                    -2-
J-S26043-21


       records contained some 4,021 pages, detailing some 115,243
       items….

PCRA Court Opinion, 2/24/21, at 3-5 (citations omitted).

       On March 6, 2013, following a jury trial, Taylor was convicted of one

count each of statutory sexual assault, aggravated indecent assault—less than

16 years of age, indecent assault—less than 16 years of age, unlawful contact

with a minor—sexual offenses, involuntary deviate sexual intercourse—less

than 16 years of age, and corruption of minors.1 On June 17, 2013, the trial

court sentenced Taylor to an aggregate term of ten to twenty years in prison.

       On direct appeal, this Court determined that Taylor’s claims were

without merit, but vacated his judgment of sentence and remanded for a new

sentencing hearing due to the trial court’s erroneous imposition of mandatory

minimum sentences.         See Commonwealth v. Taylor, 125 A.3d 439 (Pa.

Super. 2015) (unpublished memorandum). Subsequently, the Pennsylvania

Supreme Court denied Taylor’s Petition for allowance of appeal.           See

Commonwealth v. Taylor, 134 A.3d 56 (Pa. 2016). On February 3, 2017,

the trial court resentenced Taylor to an aggregate term of eight to sixteen

years in prison.

       On February 15, 2017, Taylor, pro se, filed his first PCRA Petition. The

PCRA court appointed Taylor counsel. After several continuances, Taylor filed



____________________________________________


118 Pa.C.S.A. §§ 3122.1, 3125(a)(8), 3126(a)(8), 6318(a)(1), 3123(a)(7),
6301(a)(1)(ii).

                                           -3-
J-S26043-21


a pro se Motion for new counsel, which the PCRA court granted. The PCRA

court appointed Richard Robinson, Esquire (“Attorney Robinson”), as Taylor’s

new PCRA counsel. Attorney Robinson did not file an amended petition. After

subsequent continuances, the PCRA court conducted evidentiary hearings on

February 1, 2019, and March 29, 2019. At the close of the hearings, the PCRA

court ordered additional briefing, and the parties complied, after which the

PCRA court denied Taylor’s PCRA Petition.

     Taylor filed a timely Notice of Appeal and a court-ordered Pa.R.A.P.

1925(b) Concise Statement of errors complained of on appeal.

     Taylor now raises the following claims for our review:

     [1.] Whether trial counsel was ineffective in failing to object with
     specificity to email communications presented at trial for lack of
     authentication[?]

     [2.] Whether trial counsel was ineffective in failing to introduce a
     Facebook post at trial wherein the victim stated she and [Taylor]
     did not have sexual relations[?]

     [3.] Whether trial counsel was ineffective in failing to sufficiently
     present evidence/argument that [Taylor] was circumcised[,] when
     the victim testified he was uncircumcised[?]

     [4.] Whether trial counsel was ineffective in failing to subpoena
     records from [P]lanet [F]itness and Dillsburg Fire and EMS[?]

     [5.] Whether trial counsel was ineffective in failing to object to the
     prosecutor’s closing argument[,] which mischaracterized the trial
     evidence[?]

     [6.] Whether trial counsel was ineffective in failing to raise
     prosecutorial misconduct[,] when the Commonwealth did not
     disclose all phone evidence (victim’s SIM card) regarding phones
     used/owned by the alleged victim[?]


                                     -4-
J-S26043-21


      [7.] Whether trial counsel was ineffective based upon cumulative
      ineffective assistance of counsel, and other claims of ineffective
      assistance of counsel[?]

Brief for Appellant at 4 (issues reordered).

      We adhere to the following standard of review:

             We review an order denying a petition under the PCRA in
      the light most favorable to the prevailing party at the PCRA level.
      This review is limited to the findings of the PCRA court and the
      evidence of record. We will not disturb a PCRA court’s ruling if it
      is supported by evidence of record and is free of legal error. This
      Court may affirm a PCRA court’s decision on any grounds if the
      record supports it. We grant great deference to the factual
      findings of the PCRA court and will not disturb those findings
      unless they have no support in the record. However, we afford no
      such deference to its legal conclusions. Further, where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review is plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      Taylor’s claims challenge the effectiveness of his trial counsel.        To

prevail on a claim of ineffective assistance of counsel under the PCRA, a

petitioner must plead and prove, by a preponderance of the evidence, that

counsel’s ineffectiveness “so undermined the truth-determining process that

no reliable adjudication of guilt or innocence could have taken place.”        42

Pa.C.S.A. § 9543(a)(2)(ii). Specifically,

      [t]o be entitled to relief on an ineffectiveness claim, a PCRA
      petitioner must establish: (1) the underlying claim has arguable
      merit; (2) no reasonable basis existed for counsel’s action or
      failure to act; and (3) he suffered prejudice as a result of counsel’s
      error, with prejudice measured by whether there is a reasonable
      probability the result of the proceeding would have been different.
      Commonwealth v. Chmiel, … 30 A.3d 1111, 1127 (Pa. 2011)

                                      -5-
J-S26043-21


      (employing ineffective assistance of counsel test from
      Commonwealth v. Pierce, … 527 A.2d 973, 975-76 (Pa. 1987)).
      Counsel is presumed to have rendered effective assistance.
      Additionally, counsel cannot be deemed ineffective for failing to
      raise a meritless claim. Finally, because a PCRA petitioner must
      establish all the Pierce prongs to be entitled to relief, we are not
      required to analyze the elements of an ineffectiveness claim in any
      specific order; thus, if a claim fails under any required element,
      we may dismiss the claim on that basis.

Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa. 2015) (footnote and

some citations omitted).

      In his first claim, Taylor argues that his trial counsel rendered ineffective

assistance by failing to object to the authenticity of the email communications

between himself and the victim. Brief for Appellant at 12-13. Taylor asserts

that, at trial, he testified that he did not recognize the emails.             Id.

Additionally, Taylor claims that the only authentication of the emails was that

the victim had provided them to the police, who performed no examination of

the victim’s or Taylor’s respective computers. Id. at 13. Taylor acknowledges

that trial counsel objected to the emails at trial, but contends that the

objection was generic and did not specifically challenge the authenticity of the

emails. Id. at 12-14. Taylor claims that trial counsel had no reasonable basis

for failing to object to the authenticity of the emails. Id. at 14. Additionally,

Taylor posits that this claim has arguable merit, because there is no proof that

Taylor was the one writing the emails. Id. at 14-15.

      Here, Taylor fails to develop the prejudice prong of his ineffectiveness

claim. See Commonwealth v. Wholaver, 177 A.3d 136, 144 (Pa. 2018)



                                      -6-
J-S26043-21


(stating that “[a] PCRA petitioner must address each of the[ ineffective

assistance of counsel] prongs on appeal”). Indeed, in Taylor’s appellate brief,

he devotes almost his entire argument to whether his claim has arguable

merit, save for the final paragraph where he baldly asserts he suffered

prejudice due to this alleged failure, as well as several others discussed infra.

See Brief for Appellant at 15; see also Commonwealth v. Paddy, 14 A.3d

431, 443 (Pa. 2011) (providing that “boilerplate allegations and bald

assertions … cannot satisfy a petitioner’s burden to prove that counsel was

ineffective.”); Wholaver, supra. Accordingly, Taylor has failed to establish

his claim of ineffective assistance of counsel.2

       In his second claim, Taylor contends that his trial counsel rendered

ineffective assistance by failing to introduce a Facebook post,3 authored by


____________________________________________


2 Moreover, our review of the record confirms that the PCRA court did not
abuse its discretion in determining that Taylor had failed to demonstrate
prejudice with regards to his first claim. See PCRA Court Opinion, 12/8/20,
at 18-19 (wherein the PCRA court concluded that the “evidence presented
against [Taylor] was overwhelming.”); see also id. at 3-8, 10-18 (wherein
the PCRA court summarized all of the testimony and exhibits from trial
including, but not limited to, the thousands of text messages between Taylor
and the victim, the witnesses who saw the victim leaving Taylor’s house at
night, and the victim’s testimony regarding her sexual encounters with
Taylor). Thus, viewed in the light most favorable to the Commonwealth as
the prevailing party, the record reveals that the contents of the emails were
merely cumulative of the victim’s testimony, the witness’ testimony, and the
other exhibits presented by the Commonwealth. Id. Accordingly, Taylor is
not entitled to relief on this claim.

3Taylor refers to this as a “Facebook post;” however, it is actually a private
message between the victim and Taylor’s mother. See PCRA Petition,
2/15/17, Defendant’s PCRA Exhibit 1; Brief for Appellant, Exhibit 1.

                                           -7-
J-S26043-21


the victim, which purportedly states that the victim and Taylor did not have

sexual relations. Brief for Appellant at 15-16. Taylor argues that his mother

received this message before the start of trial, and that it “could have been

authenticated” by trial counsel. Id. at 16. Taylor argues that this message

is “clearly exculpatory” and relevant to his case and, thus, his trial counsel

had no reasonable basis in failing cross-examine the victim about the

message. Id. at 17-18.

      The PCRA court addressed this claim as follows:

      The entirety of the communication reads as follows:

                                     ***

         Laura,
         As you can see my parents are making sure that [Taylor]
         isn’t with me, I can’t do anything for him accept [sic] go
         against my parents and say we didn’t have sex which I
         am prepared to do. I don’t want to see him go to jail
         but I can’t stop them from reporting it. You have to
         understand though that it was him who wouldn’t stop
         talking to me and it got us both in trouble, we just
         needed a few more years but he didn’t like when I got
         another boyfriend. I did that to keep him safe from this
         but he continued to contact me and my parents got tired
         of. [sic] I want to help him[,] honestly I do, I don’t know if
         the court will listen to me when I tell them we didn’t have
         sex. … I’m so sorry about this, but it isn’t entirely my fault,
         you can see that he isn’t innocent in this, but I don’t
         know what else to do.

      Defendant’s PCRA Exhibit 1 (emphasis added). The tone and
      tenor of this message is dripping with allusions to a romantic
      relationship existing between [Taylor] and a minor child. The
      victim labels [Taylor as] a boyfriend by dint of her statement that
      [Taylor] did not like it when the victim got “another boyfriend.”
      The victim never explicitly states that [Taylor] did not have sex
      with her; but, rather, she states that she will say that they did not

                                      -8-
J-S26043-21


      engage in coitus.      Why [Taylor] would wish [these] highly
      prejudicial statements … to be entered into a trial against him is
      unfathomable…. The inference that can be drawn from the line in
      which the victim states that she will say that the pair did not
      engage in intercourse is especially weak when juxtaposed with the
      assertion by the victim that [Taylor] is not innocent in the matter.
      There is no arguable merit.

PCRA Court Opinion, 12/8/20, at 37-38 (footnote omitted, emphasis in

original).

      Our review of the record confirms the PCRA court’s analysis and

determinations. Indeed, the PCRA court’s determinations that the message

does not exonerate Taylor, but rather conveys that Taylor did have sex with

the victim, and that the victim was willing to lie about the sexual relationship,

are logically sound inferences. See id. Because introduction of this message

into evidence would damage, rather than aid, Taylor’s case at trial, there is

no arguable merit to Taylor’s ineffectiveness claim.       See Treiber, supra.

Accordingly, we grant Taylor no relief on this claim.

      In his third claim, Taylor contends that his trial counsel rendered

ineffective assistance by failing to adequately challenge the victim’s statement

that Taylor was uncircumcised. Brief for Appellant at 20-25. Taylor asserts

that, at trial, the victim falsely testified that Taylor was uncircumcised, despite

having “sex with [Taylor] on approximately 545 occasions[.]” Id. at 21-22.

Taylor contends that it is “simply not possible that [the victim] could be having

sex with [Taylor] for a year[-]and[-]a[-]half and not know whether he was

circumcised.” Id. at 21. Taylor argues that trial counsel failed to argue this


                                       -9-
J-S26043-21


discrepancy in his closing arguments and, thus, rendered ineffective

assistance. Id. at 21-22. Additionally, Taylor asserts that if his trial counsel

“[h]ad … presented more evidence establishing [that Taylor] was circumcised

… the outcome very well may have been different.” Id. at 22.

      In its Opinion, the PCRA court determined that Taylor’s trial counsel had

a reasonable basis for not calling the jury’s attention to the discrepancy

regarding Taylor’s alleged circumcision. See PCRA Court Opinion, 12/8/20,

at 21. In particular, the PCRA court determined that Taylor’s new, alternative,

strategy did not offer a substantially greater chance of success. Id. at 20-21.

Trial counsel testified, at the PCRA hearing, that his strategy was to minimize

all references made to Taylor’s genitals, as he had concerns that repeated

reference to Taylor’s genitals in and around, a 14-year-old-girl may inflame

the jury against Taylor. Id.; see also N.T. (PCRA Hearing), 3/29/19, at 17-

18.   Furthermore, at the PCRA hearing, Taylor failed to present any medical

testimony or proof of his circumcision. Moreover, as the PCRA court noted in

its Opinion, the victim testified at trial that Taylor was uncircumcised, and

Taylor testified at trial that he is circumcised.   See PCRA Court Opinion,

12/8/20, at 20-22. Thus, this evidence was already presented to the jury and

the jury chose to believe the victim and not Taylor. Commonwealth v.

Ramtahal, 33 A.3d 602, 607 (Pa. 2011) (stating that “the jury … is free to

believe all, part, or none of the evidence.”). Accordingly, we conclude that




                                     - 10 -
J-S26043-21


Taylor has failed to demonstrate that his trial counsel lacked a reasonable

basis for his chosen course of action and, thus, this claim fails.

       In his fourth claim, Taylor argues that his trial counsel rendered

ineffective assistance by failing to subpoena Taylor’s employment records

from Planet Fitness and Dillsburg EMS.             Brief for Appellant at 26.   Taylor

contends that he had a “situational alibi as to certain dates that the victim

said they were together[,]” and the employment records would have

disproven the victim’s testimony. Id. at 22-23. Taylor acknowledges that his

trial counsel did subpoena employment records from December 2011, but

contends that trial counsel should have requested employment records dating

back to September 2011.           Id.   Taylor additionally acknowledges that the

employment records no longer exist.            Id. at 26-27.    Nevertheless, Taylor

asserts that this claim has arguable merit, because these records would have

disproven the victim’s statements with regard to the September Incident.4 Id.

       In its Opinion, the PCRA court addressed this claim as follows:

              [Trial counsel]’s request for Planet Fitness records from
       December of 2011 to December of 2012 did not align with the
       potential dates of the incident [] Tucker recounted, which seems
       to have occurred at some point in September of 2011. [Taylor]
       testified[, at the PCRA hearing,] that he was working third shift
       during this time period and that the wrong records were
       subpoenaed. In answering that he had become a full-time third-
       shift employee, [Taylor] adopted [Attorney Robinson]’s underlying
       proposition that the Planet Fitness records needed for his claim no
____________________________________________


4 As noted supra, the “September Incident” refers to when Tucker witnessed
the victim leaving the antique shop directly below Taylor’s apartment. See
PCRA Court Opinion, 12/8/20, at 4-5.

                                          - 11 -
J-S26043-21


     longer exist. Therefore, [Taylor] was … unable to demonstrate
     what the records in question would have established. Though it
     may be through no fault of his own, we are left with [Taylor]’s
     bald assertion as to what the records would have established.
     Moreover, [the PCRA court] agree[s] with the Commonwealth that
     the records would not have been inconsistent with the testimony
     of the other witnesses about the incident in September of 2011.

          [Wherein the PCRA court summarized Tucker’s testimony
     and highlighted that the September Incident occurred on a
     weekend.]

            As the Commonwealth highlighted in [its M]emorandum [of
     Law], [Taylor] testified that if the September [incident] had
     occurred on a weekday[,] then he would have been at work;
     however, this does not speak to weekends. The Commonwealth
     also note[d] that [Taylor]’s PCRA [P]etition accords with his trial
     testimony and that it was only during the PCRA proceedings that
     [Taylor], responding to the Commonwealth’s query covering the
     weekends, claimed to have worked during the relevant hours,
     roughly, seven days a week. … Unless the records would have
     established that [Taylor] worked third shift at Planet Fitness
     during the weekends of the relevant period, which would
     contradict his trial testimony and assertions of this PCRA
     [P]etition, then the Planet Fitness records were immaterial.
     Additionally … the victim’s own testimony indicates that her
     liaisons with [Taylor] involved her sneaking out at nights until
     such time as he began to work during the nighttime[,] and then
     they began meeting during the daytime. As such, there is no
     merit to this claim.

PCRA Court Opinion, 12/8/20, at 10-13 (emphasis in original, citations

omitted).   Additionally, the PCRA court concluded, that Taylor’s claim

regarding the Dillsburg Fire and EMS employment records lacked merit, as

they similarly no longer exist.   Id. at 14-18.    Further, the PCRA court

concluded that Taylor’s PCRA testimony was not credible.      See id. at 12;

Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015) (explaining that




                                   - 12 -
J-S26043-21


when supported by the record “[t]he PCRA court’s credibility determinations

… are binding….”).

     Our review of the record confirms the PCRA court’s findings, and its

thorough analysis is sound. Accordingly, we conclude that Taylor has failed

to establish that this claim has arguable merit. See id. at 10-18; see also

Treiber, supra.

     In his fifth claim, Taylor argues that his trial counsel rendered ineffective

assistance by failing to object to the Assistant District Attorney’s (“ADA”)

closing argument, in which the ADA mischaracterized trial testimony. Brief

for Appellant at 29.     Taylor asserts that the ADA mischaracterized a

conversation between the victim and N.W. by stating that the victim told N.W.

about the sexual relationships without prompting.        Id.   Taylor contends,

however, that N.W. initiated the conversation and elicited false allegations

from the victim that Taylor was having sex with the victim. Id. Taylor posits

that trial counsel’s failure to object resulted in improper bolstering of the

victim’s testimony. Id. at 29.

     The PCRA court addressed this claim as follows:

            Regarding the conversation between the victim and [N.W.],
     the [ADA, at trial,] stated … “[N.W.] didn’t say [‘]I’m having this
     relationship with my guy and we’re having sex. What about
     you?[’”] [Taylor] submits that the ADA switched the roles of the
     girls in the conversations.

                                     ***

           The relevant portion of N.W.’s testimony is as follows:


                                     - 13 -
J-S26043-21


         [ADA]: And what was the gist of the conversation?

         N.W.: Well, we both talked about how we had relationships,
         and I didn’t know who she had a relationship with. So I
         asked her and she told me about a guy from the fire hall,
         and I remembered him because I saw him at the fire hall
         because we would hangout [sic] there sometimes, because
         like her life was the fire hall. And she told me if I
         remembered [] Taylor and I said yes, and we just went on
         from there.

         [ADA]: Okay. And what was the on from there part?

         N.W.: Well, she asked me if I was doing things with my
         boyfriend and I told her I was. And then she–and, then I
         asked her if she was doing anything with him and she said
         yes.

      N.T. [(Jury Trial)], 3/6/13, at 132 (emphasis added). It is clear
      from the context that … [t]he girls had a mutual conversation
      about their relationships[,] and the victim initiated the portion of
      the conversation in which the girls discussed what sexual acts they
      were performing within their respective relationships. Moreover,
      as noted by the Commonwealth, the [] ADA had a right to respond
      to [trial] counsel’s [closing] arguments. In his closing, [trial]
      counsel had referred to the victim’s statements to N.W. as the sort
      of “puffing” that teenagers do about their relationships. Thus, the
      ADA was merely responding with a recounting of the testimony
      that was not a mischaracterization. The challenged statement was
      proper.

PCRA Court Opinion, 12/8/20, at 33-34 (some citations omitted, footnotes

omitted).

      Our review of the record confirms the PCRA court’s analysis, and its

conclusions are sound.    Accordingly, we can grant Taylor no relief on this

claim. See Treiber, supra.

      In his sixth claim, Taylor contends that his trial counsel rendered

ineffective assistance by failing to acquire the SIM card from the victim’s cell

                                     - 14 -
J-S26043-21


phones prior to trial. Brief for Appellant at 29. Taylor argues that “[i]f[,] in

fact[,] exculpatory evidence is contained on the SIM card, it is a clear violation

of Brady v. Maryland, 373 U.S. 83 (1963).” Brief for Appellant at 29. Taylor

acknowledges that his trial counsel made several requests for “all information

concerning the phones.” Id. at 32. But, Taylor asserts that his trial counsel

failed to object at trial when it became clear that “the victim [had] turned the

SIM card over to police[.]” Id.

      Preliminarily, we observe that this claim was not raised in Taylor’s PCRA

Petition before the PCRA court. Indeed, a review of Taylor’s PCRA Petition

reveals that Taylor claimed that the Commonwealth had committed

prosecutorial misconduct by failing to provide Taylor with the SIM card in

question prior to trial, and the PCRA court addressed that claim. See PCRA

Petition, 2/15/17, at 33-39; PCRA Court Opinion, 12/8/20, at 39-42 (wherein

the PCRA court addressed Taylor’s prosecutorial misconduct claim); see also

id. (wherein the PCRA court concluded that Taylor had waived his

prosecutorial misconduct claim, because Taylor had, with regards to the

underlying Brady claim, failed to plead and prove that he was unaware of the

existence of the SIM card prior to trial, and had failed to prove that the SIM

card would have exculpatory evidence on it).       Taylor raised his ineffective

assistance of counsel claim, regarding the SIM card, for the first time in his

Rule 1925(b) Concise Statement. See Commonwealth v. Lauro, 819 A.2d

100, 103 (Pa. Super. 2003) (citation omitted) (stating that “issues not raised


                                     - 15 -
J-S26043-21


in a PCRA [p]etition cannot be considered on appeal.”); see also

Commonwealth v. Williams, 900 A.2d 906, 909 (Pa. Super. 2006) (stating

that “including an issue in a [Rule 1925(b)] Concise Statement does not revive

issues that were waived in earlier proceedings”); Pa.R.A.P. 302(a) (stating

that “[i]ssues not raised in the lower court are waived and cannot be raised

for the first time on appeal.”). Accordingly, Taylor’s claim is waived.

      In his seventh claim, Taylor contends that the cumulative errors of his

trial counsel entitle him to a new trial. Brief for Appellant at 27-28. Taylor

argues that trial counsel, in addition to the claims discussed supra, failed to

file a motion to pierce the rape shield law, object to the ADA’s closing

argument, challenge the Commonwealth’s use of perjured testimony and

forged documents, and failed to request a missing witness instruction. Id. at

28. Taylor asserts that his trial counsel was ineffective with regards to each

of the above claims and he is therefore entitled to a new trial. Id. at 28-29.

      When the failure of individual claims is not based upon a lack of

prejudice,

      [n]o number of failed claims may collectively warrant relief if they
      fail to do so individually…. [However, w]hen the failure of
      individual claims is grounded in lack of prejudice, then the
      cumulative prejudice from those individual claims may properly be
      assessed.

      However, while cumulative prejudice may properly be assessed
      with respect to individual claims that have failed due to lack of
      prejudice, nothing in our precedent relieves an appellant who
      claims cumulative prejudice from setting forth a specific,
      reasoned, and legally and factually supported argument for the


                                     - 16 -
J-S26043-21


       claim. A bald averment of cumulative prejudice does not
       constitute this claim.

Commonwealth v. Spotz, 47 A.3d 63, 129 (Pa. 2012) (emphasis added).

       Instantly, we, like the PCRA court, rejected almost all of Taylor’s claims

based on his failure to establish arguable merit. See PCRA Court Opinion,

12/8/20, at 3-8, 10-19, 21, 33-34, 37-42. Indeed, we rejected only one claim,

Taylor’s assertion that his trial counsel rendered ineffective assistance by

failing to object to the authenticity of emails, on the basis of prejudice.

Furthermore, other than making bald assertions in his appellate brief, Taylor

fails to demonstrate how trial counsel’s alleged failings constituted cumulative

prejudice. Thus, we cannot grant Taylor relief on this claim. 5 See Spotz,

supra.

       Based upon the foregoing, we conclude that the PCRA court properly

denied Taylor’s PCRA Petition, and we affirm its Order.

       Order affirmed.




____________________________________________


5 Moreover, we note that, other than the bald assertions listed above, Taylor’s
appellate brief is devoid of any claims regarding trial counsel’s alleged failures
to file a motion to pierce the rape shield law, challenge the Commonwealth’s
alleged use of perjured testimony and forged documents, nor any claims
regarding a missing witness instruction. Therefore, any challenge regarding
these claims has been waived and plays no role in our analysis of cumulative
error. See Pa.R.A.P. 2119(a); Johnson, supra.

                                          - 17 -
J-S26043-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2021




                          - 18 -